Case 1:19-cv-05131-EK-CLP Document 27 Filed 08/19/20 Page 1 of 1 PageID #: 119




                       HAMRA LAW GROUP, PC.
                        32 BROADWAY, STE. 1818, NEW YORK, NY 10004
                             WEB: WWW.HAMRALAWGROUP.COM
Anthony Portesy , ESQ.                                    T: 646.590.0571
APORTESY@HAMRALAWGROUP.COM                                         F: 646.619.4012

                                           August 19, 2020


VIA ECF
Honorable Judge Cheryl Pollack
225 Cadman Plaza East
Brooklyn, NY 11201
Room 1230




        Re: Shlomy et al v. Global Real Estate Solutions Inc.
            1:19-CV-05131-EK-CLP

Dear Judge Pollack:
       This office represents Defendants in the above captioned matter. We write to the Court today
to provide the Court with a Status on settlement of the above captioned matter. The parties have
exchanged a draft of the Settlement terms and am presently finalizing an agreement.
       The parties respectfully request an additional thirty (30) days to update the Court on resolution.
The parties thank the Court in advance for their consideration of this request.




                                                                Sincerely,




                                                                Anthony R. Portesy Esq.
